Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 12, 1971, which disallowed benefits on the ground claimant voluntarily left his employment without good cause. Claimant worked in the shipping department of the Castle Sporting 'Goods, Inc. On the day in question he was unloading three trucks. While so engaged he was directed by his supervisor to unload certain items from an elevator. His reply was that he was too busy at the time. The board found his refusal was tantamount to a voluntary leaving of his employ*672ment without good cause. Since there is substantial evidence to support this finding we may not disturb it. Decision affirmed, without costs. Herlihy, P. J., Aulisi, Greenblott, Cooke and Sweeney, JJ., concur.